Citation Nr: 0215540	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-10 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

The propriety of a 10 percent initial evaluation for a 
cervical spine disorder.  

(The issue of entitlement to secondary service connection for 
a psychiatric disorder is the subject of a separate appellate 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action by the RO 
that granted service connection and an initial rating of 10 
percent for a cervical spine disorder.  The RO also denied 
secondary service connection for a psychiatric disorder.  In 
December 1998 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

The case is now before the Board for further appellate 
consideration.  However, the Board is undertaking additional 
development on the veteran's claim for secondary service 
connection for a psychiatric disorder pursuant to authority 
granted by 67 Fed. Reg. 3009, 3104 (January 23, 2002) (to be 
codified at 38 C.F.R.§ 19.9(a)(2)).  When development is 
completed in regard to this issue, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing the issue of entitlement to 
secondary service connection for a psychiatric disability.  
Only the issue of entitlement to an increased initial rating 
for a cervical spine disorder will be discussed in the 
current decision.  


FINDING OF FACT

The veteran 's cervical spine disability results in neck pain 
and stiffness with no more that slight limitation of motion 
in cervical spine accompanied by pain at the extremes of 
cervical flexion noted on recent VA orthopedic examination.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's cervical spine disability have not been met during 
any period since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71(a) Diagnostic Codes 5010-5290 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a May 2001 letter the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  The letter advised the veteran of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  He was informed 
of the laws and regulations governing his claims for service 
connection for a respiratory disorder and for osteoarthritis 
in the statement of the case (SOC) of June 1998, and in two 
subsequent supplemental SOCs.  

The veteran testified in at an RO hearing in December 1998.  
He has been afforded a recent VA medical examination of his 
cervical spine and, otherwise, it does not appear that any 
clinical evidence relevant to the veteran's current claim for 
an increased initial rating for a cervical spine disability 
is available, but not associated with the claims folder.  We 
note in this regard that attempts to contact private health 
care providers who have treated the veteran for neck 
complaints were unavailing since these health providers had 
moved and their current addresses are unknown.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding and available evidence there is no 
reasonable possibility that further efforts could aid in 
substantiating the veteran's claim for an initial increased 
rating for his service connected cervical spine disability.  
38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim on the basis of the evidence currently of record.  

I.  Factual Basis

The veteran's service medical records reveal that the veteran 
developed pain in the cervical spine after he injured his 
neck in late 1964, during service.  

On VA orthopedic examination in October 1997, the veteran's 
cervical spine was nontender to palpation and no paraspinal 
muscle spasm was noted.  The veteran's range of motion in the 
cervical spine was described as painful.  Flexion of the 
cervical spine was 45 degrees and extension was 10 degrees.  
Lateral bending was 15 degrees bilaterally, and rotation of 
the cervical spine was normal bilaterally.  An x-ray of the 
cervical spine revealed narrowing and bone demineralization.  
There were osteoarthritic changes posteriorly in the mid-
lower cervical spine.  The diagnosis was post-traumatic 
degenerative joint disease of the cervical spine.  

During a November 1998 hearing at the RO the veteran gave a 
history of sustaining an injury to his neck during service.  
He said that he had aching and sharp pain in the cervical 
spine.  Hot showers were said to result in some improvement, 
but pain medication did not relieve the symptoms.  He also 
stated that his neck problems resulted in prolonged headaches 
and he also said that his sleep was disturbed by neck pain.  

On a VA orthopedic examination conducted in June 2001, the 
veteran complained that his neck would lock up, and that this 
disability caused dizzy spells and light headaches.  These 
symptoms were said to have occurred during the previous 18 
months.  

There was pain centered in the veteran's neck that was 
described as sharp and intermittent, with radiation from the 
back of the neck to the top of the head.  He rated the pain 
in his neck as 7 on a scale of 10 and the pain would be 
aggravated by neck or head movements.  He had not had any 
physical therapy or acupuncture, but did utilize a home 
traction device for his cervical spine.  

Evaluation revealed no atrophy in the cervical paraspinal 
muscles and there was no, spasm, tightness, and tenderness on 
palpation of the parapinal muscles.  Active flexion of the 
cervical spine was 54 degrees and extension was 30 degrees.  
There was 24 degrees of right bending and left bending was to 
28 degrees.  Right rotation was 30 degrees and left rotation 
was 40 degrees.  All movements were said to be painless.  The 
veteran had 60 degrees of passive flexion of the cervical 
spine with pain.  Passive extension was 48 degrees and there 
was 24 degrees of passive right bending.  Passive left 
bending was 30 degrees.  There was passive right rotation of 
32 degrees and passive rotation on the left was 40 degrees.  
All movement except for passive cervical spine flexion were 
painless.  X-rays showed degenerative changes at C4-C5 and C5 
and C6 with anterior and posterior osteophytes.  The 
impression was cervical spondylosis.  

II. Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

The veteran's service connected cervical spine disability is 
currently assigned a 10 percent rating on the basis of 
traumatic arthritis with limitation of motion in the cervical 
spine under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5010-5290.  Under the schedular criteria of these 
rating codes a 10 percent rating is assignable if there is 
some limitation of motion or slight limitation of motion in 
the cervical spine.  A 20 percent rating is assignable if 
limitation of motion in the cervical spine is moderate.  A 30 
percent rating is assigned if there is severe limitation of 
motion in the cervical spine.  

On the veteran's most recent VA examination in June 2001, the 
veteran was noted to have 54 degrees of active flexion of the 
cervical spine and extension was 30 degrees.  There was 24 
degrees of right bending and left bending was to 28 degrees.  
Right rotation was 30 degrees and left rotation was 40 
degrees.  All movements were said to be painless.  The 
veteran had 60 degrees of passive flexion of the cervical 
spine with pain.  Passive extension was 48 degrees and there 
was 24 degrees of passive right bending.  Passive left 
bending was 30 degrees.  There was passive right rotation of 
32 degrees and passive rotation on the left was 40 degrees.  
All movement except for passive cervical spine flexion was 
painless.  

The Board is cognizant of the provisions of 38 C.F.R. § 4.40 
and 4.45 as well as the decision of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, it is significant that 
the VA examiner who conducted the veteran's most recent 
examination considered the complaints of pain on movement of 
the cervical spine; but found only slight limitation of 
motion and only reported pain on the extreme of passive 
flexion of the spine with all other cervical spine motion 
pain free.  

While somewhat more limitation of motion in the cervical 
spine was reported on an earlier VA examination conducted in 
1997, the findings reported on that occasion also did not 
equate to a moderate degree of limitation of motion in the 
cervical spine.  In this regard, the veteran was able to bend 
his neck forward 45 degrees, which is normal, notwithstanding 
that he had limitation of motion in other planes.  See 67 
Fed. Reg. 56,515 (Sep. 4, 2002).  Since the evidence 
demonstrates no more than slight limitation of motion in the 
cervical spine, more than a 10 percent rating for the 
veteran's cervical spine disability is not warranted.  
Because there is no evidence that the veteran's cervical 
spine disability has met the criteria for a 20 percent rating 
at any time since the effective date of the grant of service 
connection, October 22, 1997, there is no basis for "staged 
ratings" in regard to this disability.


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's cervical spine disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

